Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 22, 2005                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  125250(66)                                                                                           Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                    SC: 125250
  v                                                                 COA: 242050
                                                                    Oakland CC: 2001-177534-FC
  NICHOLAS JAMES JACKSON,
             Defendant-Appellant.
  ____________________________________


                 On order of the Chief Justice, the motion by plaintiff-appellee for leave to
  file a post-argument reply brief is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 22, 2005                   _________________________________________
                                                                               Clerk